DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 7/29/2021.
Claims 1, 9, 13 and 18 have been amended.
Claims 2, 14 and 19 have been cancelled.  
Claims 1, 3-13, 15-18 and 20 are currently pending and have been examined.  

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 14/588,320, filed 12/31/2014, has been received and acknowledged.

Information Disclosure Statement
Information Disclosure Statements received 7/29/2021 have been reviewed and considered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s amendments and associated arguments, filed 7/29/2021, with respect to the non-statutory double patenting rejection have been fully considered and are persuasive.  In view of the amendments to claims 1, 13, and 18, the associated double-patenting rejections have been withdrawn. 
Applicant’s amendments and associated arguments, filed 7/29/2021, with respect to the rejection of the claims under 35 U.S.C. §101 have been considered but they are not persuasive.  As amended, the limitations further characterize the sensor as an “electro-mechanical sensor.”  However, the specification does not define an electro-mechanical sensor or the associated electro-mechanical operational characteristics.  The Merriam-Webster definition of electro-mechanical is “of, relating to, or being a mechanical process or device actuated or controlled electrically.” Subsequently, this further characterization does not constitute a specialized sensor.  The function of the sensor is recited at a high level of generality, and is only used as a tool used in their ordinary capacity to perform data gathering, and therefore amount to “apply it.”  
Applicant’s amendments and associated arguments, filed 7/29/2021, with respect to the rejection of the claims under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “the sensed mechanical operational characteristics.”  However, the preceding claim language recites “sensed electro-mechanical operational characteristics.”  Subsequently, it is unclear whether the sensed mechanical operational characteristics and the sensed electro-mechanical operational characteristics are the same, different, or related entities.  This ambiguity renders the claim indefinite.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1, 3-13, 15-18 and 20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites a method of replacing a consumable, the method comprising: sensing electro-mechanical operational characteristics associated with a specification of a consumable; comparing the sensed electro-mechanical operational characteristics with a threshold to determine a state of the consumable; responsive to the state of the consumable indicating that performance of the consumable is below a threshold, determining an availability of a first replacement consumable; responsive to a determination that the first replacement consumable is unavailable, identifying a second replacement consumable as an alternative to the first replacement consumable based on: the specification of the consumable; and the second replaceable consumable exceeding the specification of the consumable; determining a supplier of the second replacement consumable able to deliver the second 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. analyzing data to determine and order replacement consumables) and are therefore a method of organizing human activity. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed by a human
Claims 13 and 18 recite analogous abstract limitations and are therefore subject to the same analysis.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 lacks any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  The only recitation of hardware is an “electro-mechanical sensor”, which merely characterizes the source of obtained data. Therefore, the subsequent method steps can be performed entirely manually.  Even assuming, for the sake of argument, that there were a machine tied to all of the steps of the invention, the method steps of claim 1 would merely require generic computer implementation.
Claims 13 and 18 recite the additional elements of: a non-transitory computer-readable media, one or more processors and an electro-mechanical sensor.
The functions of the non-transitory computer-readable media and the one or more processors is to receive and process data received from an electro-mechanical sensor.  The functions of the non-transitory computer-readable media and the one or more processors is/are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the aforementioned abstract limitations, and therefore amount applying the abstract concept in a computer environment.   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  

Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of the non-transitory computer-readable media, the one or more processors and the sensor amount to mere instructions to apply the exception in a computing environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
With respect to the function of obtaining sensor data from a sensor, the specification demonstrates the well-understood, routine, conventional nature of additional elements as it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a).
Alternatively, Wittkowski (U.S. Patent No. 4,052,882), filed Dec. 15, 1975), discloses that electromechanical sensors are conventional in the field (col. 2, ll. 55-65).  See also Hayes et al. (U.S. 
Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.

Claims 4, 5 and 15 further characterizes the previously recited abstract limitations (i.e. further characterizing the identification of the replacement consumable), which acts to narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 3 further characterizes the previously recited abstract limitations (i.e. defining the consumable and further characterizing the determination of the state), which acts to narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 6 and 16 further characterizes the previously recited abstract limitations (i.e. placement of the order), which acts to narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 7-9, 17 and 20 further recite obtaining usage habits to identify the replacement consumable.  These limitations represent a commercial interaction (analyzing usage data to identify replacement consumables) and are therefore a method of organizing human activity. More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed by a human. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 10-11 further recite obtaining setting characteristics associated with a consumable to identify the replacement consumable.  These limitations represent a commercial interaction (analyzing setting 
Claim 12 further characterizes the previously recited abstract limitations (i.e. defining the consumable), which acts to narrow the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 9-10, 12-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 2003/0172072 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) and further in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1).

Claims 1, 13 and 18

Smith discloses a method and system for automatically ordering replacement consumable parts. Smith discloses:

A method of replacing a consumable (Smith [0008]-[0010]), the method comprising: 

sensing electro-mechanical operational characteristics associated with a specification of a consumable with an electro-mechanical sensor (Smith [0028] Parts that can be monitored are consumable parts that have a tendency to wear out or that require periodic replacement. For example, belts, hoses, wires, picture tubes, lamps, motors, pumps, compressors, fluids, structures, etc. Examples of part monitors can include thermocouples that monitor operating temperature, counters that measure the number of cycles, timers that measure duration of operation, or sensors that measure any other measurable parameters, such as an output level, an input level, an oxidation level, a corrosion level, a decomposition level, a material elasticity level, level of illumination, average light intensity, average temperature, or component wear..);

comparing the sensed electro-mechanical operational characteristics with a threshold to determine a state of the consumable (Smith [0029] A measured parameter can be compared to a replacement criterion to determine when a part should be replaced. The replacement criterion can be stored in data storage 212. The comparison can be performed by the appliance controller 202 or by a discrete component, for example another processor, analog comparator or digital comparator; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and ;

responsive to the state of the consumable indicating that performance of the consumable is below a threshold, determining an availability of a first replacement consumable (Smith [0033] When the part 206 needs to be replaced, a replacement part can be automatically ordered as shown in decision block 308 [see also Smith [0035] A part replacement notification generated when the duration of use for an LCOS lamp reaches 9,000 hours] Smith [0037] Referring to FIG. 4,. The order system controller 102 then can communicate with the inventory database 104 to verify the price and the stock level of the part being ordered, as shown in step 406; Smith [0041] Referring to decision block 418, if the order system controller 102 receives an authorization, it can determine whether the ordered part is in stock based on the part information received from the inventory database 104);

identifying a second replacement consumable as an alternative to the first replacement consumable based on: the specification of the consumable; and the second replaceable consumable exceeding the specification of the consumable (Smith [0006] In a liquid crystal on silicon (LCOS) high definition television (HDTV), a lamp assembly is used for illumination rather than a picture tube. This lamp's average life expectancy is approximately 10,000 hours [see also Smith [0030]; Smith [0035] A part replacement notification generated when the duration of use for an LCOS lamp reaches 9,000 hours]; Smith [0036] If a new lamp for an LCOS projection system having a lifespan of 20,000 hours becomes available as a suitable replacement for an existing lamp, the replacement part order processing system 100 can communicate this information (via the data communications network 110 and appliance communications unit 208).

Smith, as shown above, discloses the identification of a replacement consumable, ordering a replacement consumable, determining that the consumable is unavailable and the identification of a responsive to a determination that the first replacement consumable in unavailable.. 

Morrison discloses responsive to a determination that the first replacement consumable is unavailable, identifying a second replacement consumable as an alternative to the first replacement consumable (Morrison, [0018], fig. 1: a data-receiving component 110 that receives information pertaining to products and components thereof, an analysis component 120 evaluates the received data and determines unavailability of a component and suitable replacement components and suppliers thereof; Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component) [see also Morrison [0042] The SC (performance status score) can be a function of various parameters associated with the supplier relative to the quality of service they provide to the user. Such parameters can include quality of product, meeting delivery schedule, level of inventory, customer service, etc. In addition, the supplier's history of performance can be utilized to determine the current performance score).

Smith and Morrison are each, at least in part, directed towards the identification and ordering of replacement components.  Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the determination of replacement consumables based on availability, as taught by Morrison, in the system of Smith, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In addition, one of ordinary skill in the art would have been motivated to do so to mitigate negative impacts associated with component obsolescence (Morrison [0007]).



Kehoe discloses determining a supplier of the second replacement consumable able to deliver the second replacement consumable before depletion of the consumable; and automatically placing an order for the second replacement consumable from the supplier (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: the processor 24 is continuously comparing the condition of each component 18, 20 and 22 against a threshold condition, wherein a threshold condition is a predetermined condition or value against which the condition being tracked is compared to determine a need to replace a component.; Kehoe, [0050]: if the microprocessor 40 determines, based on past usage and/or configurable threshold values, that a condition of one of the device or supply components 18, 20 and 22 has in fact reached its threshold value (e.g., the count from either of the counters 50, 52, 54 has reached its associated threshold 56, 58, 60), the microprocessor 40 generates an electronic message including the count data and the need to repair or replenish certain supplies and the electronic message is sent to the provider or supplier computer; Kehoe, [0051]: the supplier computer automatically orders the parts to be shipped to the user; Kehoe, [0053]: detecting the need to service or replenish supplies in a machine is completely automatic and does not require the intervention of any human).

Smith, Morrison and Kehoe are each, at least in part, directed towards the identification and ordering of replacement components.  Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include component ordering processing, as taught by Kehoe, in the combined system of Smith and Morrison, since the claimed invention is just a combination of old 

With respect to claim 13, Smiths further discloses one or more non-transitory computer-readable media containing instructions, which, in response to being executed by one or more processors, causes a system to perform operations (Smith [0020], [0024], [0026] FIG. 1).

With respect to claim 18, Smith further discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions, which, in response to being executed by the one or more processors, causes the system to perform operations (Smith [0020], [0024], [0026] FIG. 1).


Claim 4
Continuing from claim 1, Smith further discloses wherein the second replacement consumable includes a characteristic upon which the identification of the second replacement consumable is based (Smith [0006] In a liquid crystal on silicon (LCOS) high definition television (HDTV), a lamp assembly is used for illumination rather than a picture tube. This lamp's average life expectancy is approximately 10,000 hours [see also Smith [0030]; Smith [0035] A part replacement notification generated when the duration of use for an LCOS lamp reaches 9,000 hours]; Smith [0036] If a new lamp for an LCOS projection system having a lifespan of 20,000 hours becomes available as a suitable replacement for an existing lamp, the replacement part order processing system 100 can communicate this information (via the data communications network 110 and appliance communications unit 208)



Morrison further (and more clearly) discloses wherein the second replacement consumable includes a characteristic upon which the identification of the second replacement consumable is based, the characteristic selected from the group consisting of: size, capacity, price, availability, and delivery time (Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component).

Claims 5 and 15
Continuing from claims 1 and 13, Smith further discloses wherein identifying the second replacement consumable is a result of a determination that the second replacement consumable performs at a level at least equal to a level of performance of the consumable (Smith, [0028]: parts that can be monitored are consumable parts that have a tendency to wear out or that require periodic replacement (e.g. lamps), wherein part monitors can include thermocouples that monitor operating temperature, counters that measure the number of cycles, timers that measure duration of operation, or sensors that measure any other measurable parameters, such as an output level, an input level, an oxidation level, a corrosion level, a decomposition level, a material elasticity level, level of illumination, average light intensity, average temperature, or component; Smith, [0029], [0033]: a measured parameter can be compared to a replacement criterion to determine when a part should be replaced; Smith, [0034]-[0036], fig. 5b: a replacement part order menu can be presented to provide the user with multiple valid options for replacing the existing part, including higher quality or higher-grade replacement parts that become available over the lifespan of the appliance (i.e. parts with longer lifespan)

Claims 6 and 16

Kehoe further discloses a system for automatically detecting the need to service a machine (i.e. replenish components) (Kehoe, abstract).  Kehoe discloses wherein the placement of the order is timed to provide an expected delivery of the second replacement consumable within a pre-definable time period before the depletion of the consumable (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: the processor 24 is continuously comparing the condition of each component 18, 20 and 22 against a threshold condition, wherein a threshold condition is a predetermined condition or value against which the condition being tracked is compared to determine a need to replace a component.; Kehoe, ¶0050: if the microprocessor 40 determines, based on past usage and/or configurable threshold values, that a condition of one of the device or supply components 18, 20 and 22 has in fact reached its threshold value (e.g., the count from either of the counters 50, 52, 54 has reached its associated threshold 56, 58, 60), the microprocessor 40 generates an electronic message including the count data and the need to repair or replenish certain supplies and the electronic message is sent to the provider or supplier computer; Kehoe, [0051]: the supplier computer automatically orders the parts to be shipped to the user; Kehoe, [0053]: detecting the need to service or replenish supplies in a machine is completely automatic and does not require the intervention of any human]).

Claims 7, 17 and 20
Continuing from claims 1, 13 and 18, Smith further discloses obtaining usage habits associated with the consumable (Smith [0029] A measured parameter can be compared to a replacement criterion to determine when a part should be replaced. The replacement criterion can be stored in data storage 212. The comparison can be performed by the appliance controller 202 or by a ; and wherein identifying the second replacement consumable is further based on improved performance of the second replacement consumable as compared to the consumable when used in a manner consistent with the usage habits (Smith [0006] This lamp's average life expectancy is approximately 10,000 hours, although the actual operational life can vary from lamp to lamp; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202.. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp; Smith [0036] This system also can provide the user with the opportunity to purchase higher quality or higher-grade replacement parts that become available over the lifespan of the appliance. For example, if a new lamp for an LCOS projection system having a lifespan of 20,000 hours becomes available as a suitable replacement for an existing lamp, the replacement part order processing system 100 can communicate this information (via the data communications network 110 and appliance communications unit 208).
	Kehoe also further discloses obtaining usage habits associated with the consumable (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: the processor 24 is continuously comparing the condition of each component 18, 20 and 22 against a threshold condition, wherein a threshold 

Claim 9
Continuing from claim 7, Smith further discloses wherein the obtaining the usage habits includes measuring the usage habits from the sensed mechanical characteristics (Smith [0029] A measured parameter can be compared to a replacement criterion to determine when a part should be replaced. The replacement criterion can be stored in data storage 212. The comparison can be performed by the appliance controller 202 or by a discrete component, for example another processor, analog comparator or digital comparator; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202. A criterion can be stored in data storage 212 to trigger a notification to a user when the LCOS display has been used for a certain number of hours. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp).
Kehoe also further discloses wherein the obtaining the usage habits includes measuring the usage habits from the sensed mechanical characteristics (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will 

Claim 10
Continuing from claim 1, Smith further discloses obtaining setting characteristics associated with the consumable as used by a user (Smith [0028] Parts that can be monitored are consumable parts that have a tendency to wear out or that require periodic replacement. For example, belts, hoses, wires, picture tubes, lamps, motors, pumps, compressors, fluids, structures, etc. Examples of part monitors can include thermocouples that monitor operating temperature, counters that measure the number of cycles, timers that measure duration of operation, or sensors that measure any other measurable parameters, such as an output level, an input level, an oxidation level, a corrosion level, a decomposition level, a material elasticity level, level of illumination, average light intensity, average temperature, or component wear); and wherein identifying the second replacement consumable is further based on the setting characteristics (Smith [0029] A measured parameter can be compared to a replacement criterion to determine when a part should be replaced. The replacement criterion can be stored in data storage 212. The comparison can be performed by the appliance controller 202 or by a 
Morrison also further discloses that the identified replacement consumable is the second replacement consumable (Morrison, [0018], fig. 1: a data-receiving component 110 that receives information pertaining to products and components thereof, an analysis component 120 evaluates the received data and determines unavailability of a component and suitable replacement components and suppliers thereof [see also Morrison, [0031]: determining a particular desired non-contact sensor is currently unavailable; Morrison, [0031]: determining suitable products utilized in place of a specific component, wherein the products can comprise various parameters associated with substitute products such as size, power consumption, delivery time, cost, etc., and determining/ranking components with equivalent parameters (i.e. equivalent output rate of a component); Morrison 17. The method of claim 12 further comprising identifying suppliers of the replacement components; Morrison, claim 18: automatically ordering the replacement components).

Claim 12
Continuing from claim 1, Smith further discloses wherein the consumable is selected from a group comprising: a light bulb, a water filter, printer ink, and printer toner (Smith [0025] Referring to FIG. 2, a block diagram illustrating replacement ordering components in an appliance 200 is shown. The appliance 200 can be any appliance, including commercial, industrial and home appliances. For example, the appliance 200 can be a television, an oven, a washing machine, a refrigerator, a dryer, a dishwasher, a vacuum oven, a temperature cycling unit, an air compressor, an air conditioning system, a computer, a copier, a printer, a fax machine, etc. Smith [0028] Parts that can be monitored are consumable parts that have a tendency to wear out or that require periodic replacement. For example, belts, hoses, wires, 
See also Kehoe (Kehoe [0028], [0041]).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 2003/0172072 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1) and further in view of Helbing (U.S. Patent No. 6,362,573 B1).

Claim 3
Continuing from claim 1, Smith further discloses wherein the consumable is a light bulb (Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202. A criterion can be stored in data storage 212 to trigger a notification to a user when the LCOS display has been used for a certain number of hours. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp) and the determination of the state of the consumable includes a determination [of] at least one of an intensity and a warmth of the light bulb (Smith [0028] Parts that can be monitored are consumable parts that have a tendency to wear out or that require periodic replacement. For example, belts, hoses, wires, picture tubes, lamps, motors, pumps, compressors, fluids, structures, etc. Examples of part monitors can include thermocouples that monitor operating temperature, counters that measure the number of cycles, timers that measure duration of operation, or sensors that measure any other measurable parameters, such as 
While Smith discloses that the consumable is a lightbulb and the determination of light intensity, it does not explicitly disclose that the intensity is below the threshold.
Helbing discloses wherein the consumable is a light bulb and the determination of the state of the consumable includes a determination that at least one of an intensity and a warmth of the light bulb is below the threshold (Helbing discloses an apparatus and method for monitoring the life of arc lamp bulbs; Helbing, col. 2, l. 55- col. 3. l. 20: the control circuit 20 obtains the current arc lamp bulb property from at least one of the arc lamp bulb property value sensors 12, 14 and 16, wherein the sensors detect properties including the arc lamp bulb temperature 12; the spectral distribution of light or the light intensity in a particular wavelength range or ranges 16; Helbing, col. 4, ll. 35-65:  if the monitored value falls below a certain percentage of a stored value, the control circuit generates an end-of-life signal indicating the suggested change of the arc lamp [see also Helbing, col. 6, ll. 5-30: the lamp monitoring process 50 computes the threshold property value from the initial arc lamp bulb property value and stores the threshold property value in storage 32 or memory 33, wherein the threshold property value can be, but is not limited to the intensity of the light output in a particular wavelength range, the temperature of the bulb, etc.; Helbing, col. 6, ll. 30-50: the lamp monitoring process 50 compares the current arc lamp bulb property value with the threshold property value to determine whether the current arc lamp bulb property value meets the first, or further second, threshold property value; Helbing, col. 3, l. 10-col. 4, l. 10 for data collection examples]).
Smith and Helbing each recite lightbulb monitoring functions. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include monitoring of lightbulb intensity and warmth, as taught by Helbing, in the combined system of Smith, Morrison and Kehoe, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In addition, one of ordinary skill in the art would have been motivated to do so because it is difficult to predict when an arc lamp bulb will burn out, and thus there exists an unaddressed need for an apparatus or method that accurately predicts the .


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 2003/0172072 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1) and further in view of Gallant et al. (U.S. Pub. No. 2003/0019165 A1).

Claim 8
Continuing from claim 7, Smith further discloses wherein the obtaining the usage habits includes receiving the usage habits of the consumable (Smith [0006] This lamp's average life expectancy is approximately 10,000 hours; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202.. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp; Smith [0036] This system also can provide the user with the opportunity to purchase higher quality or higher-grade replacement parts that become available over the lifespan of the appliance. For example, if a new lamp for an LCOS projection system having a lifespan of 20,000 hours becomes available as a suitable replacement for an existing lamp, the replacement part order processing system 100 can communicate this information (via the data communications network 110 and appliance communications unit 208).
Kehoe also further discloses wherein the obtaining the usage habits includes receiving the usage habits of the consumable (Kehoe, [0043]: computing a prediction, based on past usage, of when the repairs or replacement will be required; Kehoe, [0043]: if it is determined that the device component 18 will need replacement, then the supplier 32 in step 156 will automatically order the replacements; Kehoe, [0043]: the threshold can be configured in such a way that, under normal machine operation, the part or supply will arrive at the customer site before it is needed in machine 12 [see also Kehoe, [0047]: 
While Smith and Kehoe recite monitoring usage via a sensor, it does not explicitly recite that the usage habits are received from a user.
Gallant discloses that usage data can be received from a user (Gallant [0147] Supply information is entered to the network automatically or manually. For example, supply data can be entered to a supply data receiver using an automatic supply sensor such as a device that automatically determines the quantities of certain supplies present or used, or supply data can be entered on a manual entry device).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of user entry of Gallant for the sensor entry of Smith and/or Kehoe.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 2003/0172072 A1), in view of Morrison (U.S. Pub. 2005/0187744 A1) in view of Kehoe et al. (U.S. Publication No. 2008/0025734 A1) and further in view of Ross et al. (U.S. Pub. No. 2015/0338281 A1).

Claim 11
Continuing from claim 10, Smith further discloses wherein the setting characteristics include at least one of: a size and an average temperature (Smith [0028] Parts that can be monitored are consumable parts that have a tendency to wear out or that require periodic replacement. For example, belts, hoses, wires, picture tubes, lamps, motors, pumps, compressors, fluids, structures, etc. Examples of part monitors can include thermocouples that monitor operating temperature, counters that measure the number of cycles, timers that measure duration of operation, or sensors that measure any other measurable parameters, such as an output level, an input level, an oxidation level, a corrosion level, a decomposition level, a material elasticity level, level of illumination, average light intensity, average temperature, or component wear; Smith [0030] In one example, if the part being monitored is a lamp for an LCOS display in an HDTV, the part monitor can be a timer that measures the duration of operation of the LCOS display or the lamp itself and forwards a duration value to the appliance controller 202. A criterion can be stored in data storage 212 to trigger a notification to a user when the LCOS display has been used for a certain number of hours. The lamp usage criterion can also be based on a number of on-off cycles or other various weighted parameters that account for other factors effecting the life span of the lamp).
While Smith discloses a setting characteristic associated with an average temperature, it does not recite that the temperature is of the room.
Ross discloses an environmental monitoring system.  Ross discloses wherein the setting characteristics include at least one of: a size of a room in which the consumable is used and an average temperature of the room in which the consumable is used (Ross [0136]-[0137] At 736, the computer system set's proximity to one or more of the thresholds is determined. The determination can include determining a proximity of a processing of various received internal temperature sensor data from the set of computer systems, including one or more of a minimum, maximum, average, etc., to one or more threshold values; Ross [0073]; [0118] FIG. 7A-D disclosing derived temperature of a room).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorog (U.S. Patent No. 4,947,028) discloses an automated order and payment system (Gorog, col. 6, ll. 35-65).
Hoshizawa et al. (U.S. Pub. No. 7,010,502 B1), disclosing a system and method for keeping consumable items and determining replenishment levels for consumable items.
Hill et al. (U.S. Pub. No. 2004/0034581 A1), disclosing an inventory control and communication system.
Paullin et al. (U.S. Pub. No. 2002/0161652 A1), disclosing and system and method for inventory monitoring and control of household items.
Louella Fernandes (Internet of Things: A New Era for Smart Printing?), disclosing using IOT devices for automatic supply replenishment and remote diagnostics.
Gettings et al. (U.S. Publication No. 2014/0278735 A1), disclosing an environmental monitoring device.
Glasgow et al. (I.S. Patent No. 11,030,571 A1), disclosing the application of sensors for managing inventory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/Primary Examiner, Art Unit 3625